 



Exhibit 10.32
SEPARATION AND RELEASE AGREEMENT
     This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as
of the ___day of November, 2006, by and between HRB Management, Inc., a Missouri
corporation (“HRB”) and Nicholas J. Spaeth (“Mr. Spaeth”).
     WHEREAS Mr. Spaeth and HRB agree to terminate his employment with HRB,
     WHEREAS Mr. Spaeth and HRB intend the terms and conditions of this
Agreement to govern all issues related to Mr. Spaeth’s employment and separation
from HRB,
     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained in this Agreement, Mr. Spaeth and HRB agree as follows:
     1. Termination Date. HRB and Mr. Spaeth are parties to an Employment
Agreement dated February 2, 2004 (the “Employment Agreement”). The parties agree
to terminate Mr. Spaeth’s employment pursuant to Section 1.07(b) of the
Employment Agreement. The parties further agree to treat Mr. Spaeth’s
termination of employment as a “Qualifying Termination,” as defined in the
Employment Agreement, for purposes of determining Mr. Spaeth’s severance
compensation and benefits as set forth in Section 2 of this Agreement. The
parties also agree that the termination is not the result of the elimination of
the position of Senior Vice President, Chief Legal Officer of HRB. Block shall
continue to employ Mr. Spaeth on active payroll and be paid his current salary
at HRB’s regular pay intervals until January 2, 2007, upon which date
Mr. Spaeth’s employment under the Employment Agreement will terminate (the
“Termination Date”). Mr. Spaeth will continue to work full-time until
November 10, 2006. After that date and until the Termination Date, Mr. Spaeth is
expected to be available for consultation with respect to matters within the
scope of his employment. From the date of this Agreement through the Termination
Date, Mr. Spaeth will appropriately respond to and cooperate with HRB
management. The parties agree to waive any notice of termination required by the
Employment Agreement.
     2. Severance Benefits. HRB agrees to provide Mr. Spaeth with compensation
and benefits under the H&R Block Severance Plan (“Severance Plan”) as follows:
     a. Release Agreement. Mr. Spaeth and HRB agree that this Agreement
constitutes the release agreement required under the Severance Plan.
     b. Severance Pay. Subject to the terms of the Severance Plan, HRB will pay
to Mr. Spaeth $659,200.00 (which amount represents an aggregate of Mr. Spaeth’s
(A) annual base salary of $412,000.00 and (B) target short-term incentive
compensation for HRB’s fiscal year 2007 of $247,200.00, each determined as of
the date of this Agreement) over the 12-month period beginning on the
Termination Date in semi-monthly equal installments of $27,466.66 (less required
tax withholdings and elected benefit withholdings).
     c. Employee Benefits. Mr. Spaeth will remain eligible to participate in the
various health and welfare benefit plans maintained by HRB in accordance with
the terms

 



--------------------------------------------------------------------------------



 



of the Severance Plan. After his severance benefits cease, Mr. Spaeth may be
eligible to continue coverage of group health plan benefits under COBRA.
Conversion privileges may also be available for other benefit plans.
     d. Stock Options. Those portions of any outstanding incentive stock options
(“ISO Stock Options”) and nonqualified stock options (“NQ Stock Options”) to
purchase shares of HRB’s common stock granted to Mr. Spaeth by HRB that are
scheduled to vest between the Termination Date and July 2, 2008 (based solely on
the time-specific vesting schedule included in the applicable stock option
agreement) shall vest and become exercisable as of the Termination Date. A list
of the ISO Stock Options and NQ Stock Options vested as of the date of this
Agreement and to become vested pursuant to this Section is attached as Exhibit
A. No later than the Termination Date, Mr. Spaeth will complete an election form
on which he will elect the time period during which he may exercise his ISO and
NQ Stock Options. Mr. Spaeth acknowledges and agrees that he is solely
responsible for the income tax treatment of his ISO and NQ Stock Options
election, and that HRB has not provided him any personal tax advice about this
election. HRB encourages Mr. Spaeth to seek independent tax advice regarding
this election.
     e. Restricted Shares. All restrictions on any shares of HRB’s common stock
awarded to Mr. Spaeth by HRB (“Restricted Shares”) that would have lapsed absent
a termination of employment in accordance with their terms by reason of time
between the Termination Date and July 2, 2008 shall terminate (and shall be
fully vested) as of the Termination Date. Any shares unaffected by the operation
of this Section shall be forfeited to HRB on the Termination Date. A list of the
Restricted Shares vested as of the date of this Agreement and to become vested
pursuant to this Section is attached as Exhibit B.
     f. Performance Shares. On the Termination Date, Mr. Spaeth shall forfeit to
HRB all Performance Shares because HRB awarded him those Performance Shares
pursuant to a cycle which is less than one year old.
     g. Outplacement Services. HRB will pay directly to Right Management
Services for twelve (12) months of outplacement services to be provided to
Mr. Spaeth.
     h. Forfeiture. Mr. Spaeth agrees that the compensation and benefits
described in this Section will cease and no further compensation and benefits
will be provided to him if he violates any of the post-employment obligations
under Section 7 of this Agreement, or Articles Two and Three of the Employment
Agreement.
     3. Vacation. HRB will pay Mr. Spaeth for his accrued, unused 2007 vacation
within 21 days of the Termination Date. Mr. Spaeth will not receive any other
payment for vacation or holidays.
     4. Mr. Spaeth Representations. Mr. Spaeth represents and acknowledges to
HRB that (a) HRB has advised him to consult with an attorney of his choosing;
(b) he has had twenty-one (21) days to consider the waiver of his rights under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”) prior to
signing this Agreement; (c) he has disclosed to HRB any information in his
possession concerning any conduct involving HRB or its subsidiaries or
affiliates

2



--------------------------------------------------------------------------------



 



(“Affiliates”) that he has any reason to believe involves any false claims to
any governmental agency, or is or may be unlawful, or violates HRB policy in any
respect; (d) the consideration provided him under this Agreement is sufficient
to support the releases provided by him under this Agreement; and (e) he has not
filed any charges, claims or lawsuits against HRB involving any aspect of his
employment which have not been terminated as of the date of this Agreement. Mr.
Spaeth understands that HRB regards the representations made by him as material
and that HRB is relying on these representations in entering into this
Agreement.
     5. Effective Date of this Agreement. Mr. Spaeth shall have seven (7) days
from the date he signs this Agreement to revoke his consent to the waiver of his
rights under the ADEA in writing addressed and delivered to the HRB official
executing this Agreement on behalf of HRB which action shall revoke this
Agreement. If Mr. Spaeth revokes this Agreement, all of its provisions shall be
void and unenforceable. If Mr. Spaeth does not revoke his consent, this
Agreement will take effect on the day after the end of this revocation period
(the “Effective Date”).
     6. Resignation as an Officer. As of November 10, 2006, Mr. Spaeth will
resign (a) as Senior Vice President, Chief Legal Officer of HRB and (b) from any
other officer and director positions held with HRB and any Affiliates.
Mr. Spaeth will execute the resignations attached as Exhibit C on minute book
paper contemporaneously with his execution of this Agreement.
     7. Surviving Employment Agreement Obligations. Mr. Spaeth and HRB agree
that the termination of Mr. Spaeth’s employment will not affect the following
provisions of the Employment Agreement which impose continuing obligations on
him following termination of the Employment Agreement: (a) Article Two,
“Confidentiality” — Sections 2.01, 2.02; (b) Article Three, “Non-Hiring;
Non-Solicitation; No Conflicts; Non-Competition” — Sections 3.01, 3.02, 3.03,
3.05, 3.06; and (c) Article Four, “Miscellaneous” — Section 4.03. Mr. Spaeth
acknowledges and agrees that he will fully comply with these obligations. HRB
may agree to waive any of Mr. Spaeth’s surviving post-employment obligations
under the Employment Agreement. Any such waiver must be in writing and signed by
Mr. Spaeth and the Chief Executive Officer of HRB. Any payments made to Mr.
Spaeth under this Agreement will immediately cease upon any such waiver.
     8. Business Expenses and Commitments. Until the Termination Date, HRB will
promptly pay directly, or reimburse Mr. Spaeth for, all business expenses to the
extent such expenses are paid or incurred by Mr. Spaeth in accordance with HRB’s
travel policy. As of the Termination Date, Mr. Spaeth agrees that he will have
submitted required documentation for all outstanding expenses on his HRB
corporate credit card. Mr. Spaeth agrees that he will not initiate, make, renew,
confirm or ratify any contracts or commitments for or on behalf of HRB or any
Affiliate, nor will he incur any expenses on behalf of HRB or any Affiliate
without HRB’s prior written consent.
     9. Mr. Spaeth Release. Mr. Spaeth and his heirs, assigns, and agents
release, waive, and discharge HRB and Released Parties as defined below from
each and every claim, action, or right of any sort, known or unknown, arising on
or before the Effective Date.
     a. The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, pregnancy, religion, marital status,
sexual orientation, national origin, handicap or disability, age, veteran
status, special disabled veteran status, or

3



--------------------------------------------------------------------------------



 



citizenship status or any other category protected by law; any other claim based
on a statutory prohibition or requirement; any claim arising out of or related
to an express or implied employment contract, any other contract affecting terms
and conditions of employment, or a covenant of good faith and fair dealing; any
tort claims, any personal gain with respect to any claim arising under the qui
tam provisions of the False Claims Act, 31 U.S.C. 3730, and any claims to
attorney fees or expenses. Mr. Spaeth acknowledges and agrees that this release
does not prohibit him from filing a charge of discrimination with the Equal
Employment Opportunity Commission. HRB and Mr. Spaeth agree that the foregoing
release does not include and Mr. Spaeth is not releasing any indemnification
rights that he may be entitled to as an officer and/or director of HRB and its
Affiliates as applicable.
     b. Mr. Spaeth represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against HRB he is releasing, and that
he understands that he is not releasing any rights or claims arising after the
Effective Date.
     c. Mr. Spaeth further agrees never to sue HRB or cause HRB to be sued
regarding any matter within the scope of the above release. If Mr. Spaeth
violates this release by suing HRB or causing HRB to be sued, Mr. Spaeth agrees
to pay all costs and expenses of defending against the suit incurred by HRB,
including reasonable attorney fees except to the extent that paying such costs
and expenses is prohibited by law or would result in the invalidation of the
foregoing release.
     d. Released Parties are HRB, all current and former parents, subsidiaries,
related companies, partnerships or joint ventures, and, with respect to each of
them, their predecessors and successors; and, with respect to each such entity,
all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries and
insurers of such programs), and any other person acting by, through, under or in
concert with any of the persons or entities listed in this paragraph, and their
successors.
     10. HRB Release. HRB and the Released Parties release, waive, and discharge
Mr. Spaeth and his heirs, assigns, and agents from each and every known claim,
action, or right of any sort arising on or before the Effective Date. This
release includes any and all known claims which arise as a result of
Mr. Spaeth’s employment relationship with HRB.
     11. Breach by Mr. Spaeth. HRB’s obligations to Mr. Spaeth after the
Effective Date are contingent on his obligations under this Agreement. Any
material breach of this Agreement by Mr. Spaeth will result in the immediate
cancellation of HRB’s obligations under this Agreement and of any benefits that
have been granted to Mr. Spaeth by the terms of this Agreement except to the
extent that such cancellation is prohibited by law or would result in the
invalidation of the foregoing release.
     12. Mr. Spaeth Availability. Mr. Spaeth agrees to make himself reasonably
available to HRB to respond to requests by HRB for information pertaining to or
relating to the Company and/or its Affiliates, agents, officers, directors or
employees that may be within the knowledge of Mr.

4



--------------------------------------------------------------------------------



 



Spaeth. Mr. Spaeth will cooperate fully with HRB in connection with any and all
existing or future litigation or investigations brought by or against HRB or any
of its Affiliates, agents, officers, directors or employees, whether
administrative, civil or criminal in nature, in which and to the extent HRB
deems Mr. Spaeth’s cooperation necessary. HRB will reimburse Mr. Spaeth for
reasonable out-of pocket expenses incurred as a result of such cooperation.
Nothing herein shall prevent Mr. Spaeth from communicating with or participating
in any government investigation.
     13. Non-Disparagement. Mr. Spaeth agrees, subject to any obligations he may
have under applicable law, that he will not make or cause to be made any
statements that disparage, are inimical to, or damage the reputation of HRB or
any of its Affiliates, agents, officers, directors, or employees. In the event
such a communication is made to anyone, including but not limited to the media,
public interest groups and publishing companies, it will be considered a
material breach of the terms of this Agreement and Mr. Spaeth will be required
to reimburse HRB for any and all compensation and benefits (other than those
already vested) paid under the terms of this Agreement and all commitments to
make additional payments to Mr. Spaeth will be null and void. HRB President and
Chief Executive Officer Mark A. Ernst agrees, during the time he is employed by
HRB and subject to any obligations he may have under applicable law, that he
will not make or cause to be made any statements that disparage, are inimical
to, or damage the reputation of Mr. Spaeth.
     14. Return of Company Property. Mr. Spaeth agrees that as of the
Termination Date he will have returned to HRB any and all HRB property or
equipment in his possession, including but not limited to, any computer,
printer, fax, phone, credit card, badge, Blackberry, and telephone card assigned
to him.
     15. Severability of Provisions. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, and cannot be modified to be enforceable, the affected
provision shall be stricken from the Agreement, and the remaining terms of the
Agreement and its enforceability shall remain unaffected.
     16. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties and may be changed only with the written
consent of both parties and only if both parties make express reference to this
Agreement. The parties have not relied on any oral statements that are not
included in this Agreement. This Agreement supersedes all prior agreements and
understandings concerning the subject matter of this Agreement. Any
modifications to this Agreement must be in writing and signed by Mr. Spaeth and
the Chief Executive Officer of HRB. Failure of HRB to insist upon strict
compliance with any of the terms, covenants, or conditions of this Agreement
will not be deemed a waiver of such terms, covenants, or conditions.
     17. Applicable Law. This Agreement shall be construed, interpreted, and
applied in accordance with the law of the State of Missouri.
     18. Successors and Assigns. This Agreement and each of its provisions will
be binding upon Mr. Spaeth and his executors, successors, and administrators,
and will inure to the benefit of HRB and its successors and assigns. Mr. Spaeth
may not assign or transfer to others the obligation to perform his duties
hereunder.

5



--------------------------------------------------------------------------------



 



     19. Specific Performance by Mr. Spaeth. The parties acknowledge that money
damages alone will not adequately compensate HRB for Mr. Spaeth’s breach of any
of the covenants and agreements herein and, therefore, in the event of the
breach or threatened breach of any such covenant or agreement by Mr. Spaeth, in
addition to all other remedies available at law, in equity or otherwise, HRB
will be entitled to injunctive relief compelling Mr. Spaeth’s specific
performance of (or other compliance with) the terms hereof.
     20. Counterparts. This Agreement may be signed in counterparts and
delivered by facsimile transmission confirmed promptly thereafter by actual
delivery of executed counterparts.
     21. Additional Release. Mr. Spaeth agrees that on or within ten (10) days
after the Termination Date, he will execute an additional release covering the
period from the Effective Date to the last day of employment. Mr. Spaeth agrees
that all HRB covenants that relate to its obligations beyond the last day of
employment will be contingent on Mr. Spaeth’s execution of the additional
release. The additional release is attached as Exhibit D to this Agreement.

                  NICHOLAS J. SPAETH:    
 
           
Dated:
           
 
     
 
        Nicholas J. Spaeth    

Accepted and Agreed:
HRB Management, Inc.
a Missouri corporation

             
By:
           
 
 
 
Mark A. Ernst             President and Chief Executive Officer of HRB
Management, Inc.    

Dated:                                                        

6



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK OPTION SUMMARY

                                                  Date of                  
Strike   Vested   Unvested   Options vesting under Grant   Option Type   Options
Granted   Price   Options   Options   Separation Agreement
 
                                               
02/02/2004
  ISO     10,380     $ 28.89       6,920       3,460       3,460  
 
                                               
02/02/2004
  NQ     389,620     $ 28.89       259,746       129,874       129,874  
 
                                               
06/30/2004
  NQ     70,000     $ 23.84       46,667       23,333       23,333  
 
                                               
06/30/2005
  ISO     3,410     $ 29.175       0       3,410       3,410  
 
                                               
06/30/2005
  NQ     46,590     $ 29.175       16,666       29,924       29,924  
 
                                               
06/30/2006
  ISO     4,179     $ 23.86       0       4,179       2  
 
                                               
06/30/2006
  NQ     50,821     $ 23.86       0       50,821       33,880  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RESTRICTED SHARES SUMMARY

                                  Date of           Vested   Unvested   Shares
Vesting Under Grant   Shares Granted   Shares   Shares   Separation Agreement
 
                               
02/02/2004
    40,000       13,333       26,667       26,667  
 
                               
06/30/2004
    10,000       6,667       3,333       3,333  
 
                               
06/30/2005
    10,000       3,333       6,667       6,667  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
OFFICER RESIGNATION
     Effective November 10, 2006, I hereby resign from my officer position as
Senior Vice President, Chief Legal Officer, of the following companies:

  •   H&R Block, Inc., a Missouri Corporation     •   HRB Management, Inc., a
Missouri Corporation

Dated: November ___, 2006

         
 
 
 
Nicholas J. Spaeth    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
DIRECTOR RESIGNATION
     Effective November 10, 2006, I hereby resign as a Director of H&R Block
(India) Private Limited, an Indian corporation.
Dated: November ___, 2006

         
 
 
 
Nicholas J. Spaeth    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SUPPLEMENTAL RELEASE
This supplemental release given to the HRB Management, Inc. (“HRB”) by Nicholas
J. Spaeth (“Mr. Spaeth”) is executed in consideration for the covenants made by
the Company in a Separation Agreement and Release signed by Mr. Spaeth.
Mr. Spaeth and his heirs, assigns, and agents release, waive, and discharge HRB,
its directors, officers, employees, subsidiaries, affiliates, and agents from
each and every claim, action or right of any sort, known or unknown, arising on
or before the date of this Supplemental Release.
     1. The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, marital status, sexual
orientation, national origin, handicap or disability, age, veteran status,
special disabled veteran status, citizenship status; any other claim based on a
statutory prohibition; any claim arising out of or related to an express or
implied employment contract, any other contract affecting terms and conditions
of employment, or a covenant of good faith and fair dealing; any tort claims and
any personal gain with respect to any claim arising under the qui tam provisions
of the False Claims Act, 31 U.S.C. 3730, and any claim to attorney’s fees. This
release does not prohibit Mr. Spaeth from filing a charge of discrimination with
the Equal Employment Opportunity Commission. This release also does not include
and Mr. Spaeth is not releasing any indemnification rights that he may be
entitled to as an officer and/or director of HRB and its Affiliates as
applicable.
     2. Mr. Spaeth represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against HRB that he is releasing, and
that he understands that he is not releasing any rights or claims arising after
the date of this Supplemental Release.

         
 
  NICHOLAS J. SPAETH    
 
       
 
 
 
Nicholas J. Spaeth    
 
       
 
  DATE:
 
   

 